DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 11/17/2021 have been carefully considered, but are not completely persuasive.
	Note: Applicant indicates in the Remarks section of the arguments (p10 of the full response) that a terminal disclaimer has been filed over a patent.  The examiner was unable to find said disclaimer in the papers filed 11/17/2021, assumed to be an oversight.  It appears they must be submitted, or resubmitted if misplaced by the Office.
	Claims 1-4, 6-10, 12-15, 17-21 and 23-24 are under examination. 
Claims 23-24 are newly added. Claims 11 and 22 remain withdrawn from consideration. All other claims have been canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-15, 17-21 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The claims have been significantly amended, but the basis of the rejection is mostly the same. Applicant’s arguments will be addressed below.

(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite a method and a computer system.
With respect to step  (2A)(1) The claims recite an abstract idea of tuning a musculoskeletal model through use of data from individuals fitting a profile, performing a biomechanical simulation with the model, to generate data for use in designing a product. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
Claims 1 and 12 are independent. 
	Mathematical concepts recited in claim 1 and 12 include:
 Claim 1: “generating a tuned musculoskeletal model, wherein generating the tuned musculoskeletal model comprises: adjusting a number of muscle parameters for a number of muscles in the musculoskeletal model using the test data to modify the musculoskeletal model to 
modifying the musculoskeletal model iteratively until the musculoskeletal model is stabilized to an external force applied at a test position on the musculoskeletal model based on force data corresponding to a selected ergonomic test from the set of ergonomic tests, 
wherein modifying the musculoskeletal model iteratively comprises: 
identifying a magnitude, a direction, and a location of a force using the force data corresponding to the selected ergonomic test; and 
applying the external force at the test position on the musculoskeletal model over a plurality of simulation cycles, wherein the external force has a desired magnitude substantially equal to the magnitude of the force and a desired direction substantially opposite to the direction of the force and wherein the test position is based on the location of the force; and 
performing a biomechanical simulation with the tuned musculoskeletal model to generate information for use in designing a product” (Each limitation is related to mathematical processes of modeling, wherein data is obtained, applied to a set of algorithms representing the model, in an iterative fashion until a condition is reached, then the tuned model is used in a simulation of a task- application of the data from the tuned model to a set of algorithms representing the simulation).
Claim 12 recites the same limitations, in reference to a computer system.
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 and claim 12 recite the additional elements that are not an abstract idea: “obtaining test data from the a set of ergonomic tests conducted by a number of subjects fitting a profile; providing the test data to a computer system with a data store in which a musculoskeletal model for a nominal subject is stored” and “and by the computer system accessing the musculoskeletal model in the data store” which are data gathering steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).  The claim does not require the test be performed within the claimed method, and is not a positive active limitation thereof.  The “ergonomic tests conducted by a number of subjects fitting a profile” and the “musculoskeletal model for a nominal subject” limitations describe the data obtained.  
	Claims 1 and 12 also recite the additional non-abstract elements of  a computer or computer system: “a computer system with a data store” “A computer system comprising: a persistent storage device with a data store in which a musculoskeletal model for a nominal 
	The claims do not describe any specific computational steps by which the “computer system” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	In combination, providing previously collected data, to a computer system does not integrate the abstract idea into a practical application.  Programmed computers require the addition of desired data, to perform any mathematical or algorithmic operations.  Neither the data provided, nor the elements of the system provide a nonroutine element or nonconventional step integrating the judicial exception.
	Dependent claims 2-4, 6-10, 13-15, 17-21 and 23-24 have been analyzed.  Dependent claims 3-4, 6-10, 13-15, 17-21 and 23-24 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that judicial exception. Dependent claim 2 is/are directed to additional steps of data gathering. Additional data gathering steps merely describe the data to be selected or provided.
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1 and 12: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art De Magistris (2013- of record) provides steps of conducting ergonomic tests with subjects fitting a profile (section 2.2-2.4), obtaining test data from the set of ergonomic tests (sections 2.3-2.4, 2.6, 2.7), and providing the test data to a computer system, which had a musculoskeletal model of a nominal subject, and a data store, processors, and persistent storage (Fig 1, Section 2.5, 2.7, Fig 2, Section 3).  Robert et al (2012- of record) reviews the standard processes for developing or modifying a product including conducting ergonomic tests (section 1.2), obtaining data and providing it to a computer system comprising processors, storage and a model of a musculoskeletal system of the hand (Sections 1.2, 1.3, Figure 1).  Schaub (2013- of record) provides the same data gathering data from ergonomic tests, providing them to a computer, which has processors, storage, memory and a model of a musculoskeletal system (fig 3, Section 2).  D’Souza (2013) also provides steps of obtaining isometric test data from individuals fitting a profile, and saving the data in a system that also comprises a musculoskeletal model (see below). As such, this data gathering element is routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an 
	With respect to claims 1 and 12:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art De Magistris (2013) provides a computer system, which had a musculoskeletal model of a nominal subject, and a data store, processors, and persistent storage (Fig 1, Section 2.5, 2.7, Fig 2, Section 3).  Robert et al (2012) provides a computer system comprising processors, storage and a model of a musculoskeletal system of the hand (Sections 1.2, 1.3, Figure 1).  Schaub (2013) provides a computer system, which has processors, storage, memory and a model of a musculoskeletal system (fig 3, Section 2). D’Souza (2013) provides computers which comprise processors, storage, memory, etc and a musculoskeletal model (see below). As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-4, 6-10, 13-15, 17-21 and 23-24 have been analyzed with respect to 2B.  Dependent claims 3-4, 6-10, 13-15, 17-21 and 23-24 are directed to further abstract limitations.  Additional abstract limitations cannot provide a specific inventive concept as they are a part of that judicial exception. Dependent claim 2 is/are directed to additional steps of data gathering. Additional data gathering steps merely describe the data to be selected or provided and do not provide an inventive concept. None of these claims provide a specific inventive 
	In combination, the provision of data related to ergonomic tests to a computer system programmed to analyze that data, and iteratively tune a musculoskeletal model, which is then used to perform a simulated task provides no nonroutine or nonconventional element which would provide significantly more than the judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
	
Applicant’s arguments:

	Applicant’s arguments that the data analysis steps within the claims are not mathematical processes, or an abstract idea are not persuasive. As previously set forth, the data from the tests is applied to a model- an assembly of algorithms which carry out mathematic processes.  The steps of adjusting muscle parameters in claim 1 specifically refers to parameters of algorithms which make up the musculoskeletal model, be it for the nominal subject or the profiled subject. This set of algorithms is compared to a “Hill type musculoskeletal model” in the specification at [0041-0047] as: “a primarily mechanical musculoskeletal model based on the equations and theories of Archibald Hill,” which can comprise parameters for strength, force, reaction time, joint moments, demographic factors such as height, or weight or sex, etc. The steps of performing the biomechanical simulation refer specifically to performing the model with a given set of parameters, and recording the results. This is where data generated from the tests is applied to the equations which make up the model, and then use the model to calculate or compute the results. These are clearly mathematic steps which fall within the enumerated categories of mathematical concepts. MPEP 2106: “That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”  Mathematical concepts are defined in the MPEP as “mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).”  These models and 
Further, “a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation.” 
The examiner acknowledges applicant’s arguments which set forth that the claims lead to

The improvement in the biomechanical data related to individuals meeting a profile to be used in designing an unnamed product (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The improvement in the biomechanical data related to individuals meeting a profile to be used in designing an unnamed product (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed. as in McRo.
	Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.” 
	The claims appear to lack a clear connection between the nonstandard individuals meeting a profile, and the resulting biomechanical simulation and output data.  The desire to provide a tuned musculoskeletal model which can be adapted to represent differing demographics, or individuals having particular differences from a “standard” human does not specific aspects of the nonstandard profile, the tests performed, the nominal model and the tuned model would bring the claims closer to eligibility under this statute.  The independent claims should comprise the minimally sufficient set of steps which lead to the alleged improvement.
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10, 12-15, 17-21 and 23-24 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,858,391. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
The Examiner acknowledges Applicant’s intent to overcome this rejection by filing a terminal disclaimer, as addressed at the beginning of the action.   Once the TD is submitted and approved, this rejection will be removed.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3, 9-10, 12-14, 20-21, 23-24 are rejected under 35 U.S.C. 102a1 as being anticipated by D’Souza (2013).
D’Souza, S. (2013) Physical efficiency as a function of age: Development of an
age scaling model for biomechanical simulation Munchen Technical University, 93 pages.
As amended, claim 1 now requires 1) obtaining test data from a set of tests conducted by a number of subjects fitting a profile. 2) providing the data to a computer system with a data store, that also stores a musculoskeletal model. 3) generating a tuned musculoskeletal model by 3a) adjusting muscle parameters, 3b)modifying the model iteratively to a stabilized form by 3b1: identifying magnitude, direction and location of a force; 3b2) applying the external force to the 
D’Souza develops tuned musculoskeletal models for individuals fitting certain different “non-standard” profiles, such as age, or gender.  
Groups of individuals fitting 3 different age ranges were created.  These individuals had certain anthropomorphic data collected, using questionnaires, 3D body scans of postures et al.  Each individual performed “maximal voluntary isometric contraction of the right knee extensors and right elbow flexors using the IsoMed 200 Dynamometer.” (Abstract) The standard, nominal subject model is the AnyBody Modeling System (AMS) (1.3.1). AnyBody runs a simulation of the user created subject and calculates the mechanical properties for the body-environment system, including individual muscle forces, joint forces and moments, metabolism, elastic energy and others. D’Souza notes that along with anthropomorphic data, parameters like muscle insertion points, muscle parameters and wrapping surfaces should be applied (1.3.2).
With respect to claim 1, 1) Test data from a group of subjects meeting a profile are obtained, where the profile is a 10 year age range, and the tests are isometric exercises for right knee extensors and right elbow flexors (abstract, section 3.1-3.4).  2) The desired data is collected and stored in a computer that also stores the AnyBody modeling system (1.3.1) and a nominal subject musculoskeletal model related to the tests. 3) The AnyBody nominal subject model (“Scaling standard”) is adjusted and tuned using the data and measurements of individuals meeting each separate profile age range (2.2, 2.3, 3.4, 3.5, 3.6).  3a) d’Souza adjusts a number of muscle parameters to adapt to the profile of the nonstandard subjects (Fig 3.3). 3b) the AnyBody model adjusted with the data from the particular profile is iteratively modified until a particular model is stabilized to an external force applied at a test position (3.9). 3b1)  “Once the strength 
With respect to claim 2, 13 the test data includes force data with forces generated by each individual during the isometric test (3.1-3.4).
With respect to claim 3, 14, the biomechanical simulation occurs using the force data, and generates a set of force reports (4.10 Validation in AMS).
With respect to claim 9-10, 20-21the AnyBody model individualized to the particular profile can provide whether a posture is maintained or not during the test, in the simulation (Abstract, Fig 1.2, section 2.2, 3.3, fig 3.1, section 3.9, figs 3.5-3.6).
With respect to claims 23 and 24, final adjustments can be made to the individualized models in the AnyBody system (Discussion and recommendations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-8, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Souza as applied to claims 1-3, 9-10, 12-14, 20-21, 23-24 above, in view of Paquet (2003).
D’Souza, S. (2013) Physical efficiency as a function of age: Development of an
age scaling model for biomechanical simulation Munchen Technical University, 93 pages.
Paquet et al. (2003) an integrated methodology for manufacturing systems design using manual and computer simulation.  Human factors and Ergonomics in Manufacturing Vol 13 no 1 p19-40.
As set forth above, D’Souza provides with respect to claim 1: 1) Test data from a group of subjects meeting a profile are obtained, where the profile is a 10 year age range, and the tests are isometric exercises for right knee extensors and right elbow flexors (abstract, section 3.1-3.4).  2) The desired data is collected and stored in a computer that also stores the AnyBody modeling system (1.3.1) and a nominal subject musculoskeletal model related to the tests. 3) The AnyBody nominal subject model (“Scaling standard”) is adjusted and tuned using the data and 
D’Souza does not specifically set forth the iterative modifications of adjusting control inputs, or feedback control or the use of state variables, further iterations or modifications after an initial force report, etc as required by the rejected claims.
Paquet et al. discloses a multiplicity of iterative processes for ergonomic based design of a product after running biomechanical or musculoskeletal simulations.  Section 2.3 of Paquet provides steps for integrating simulations into the design process for products or workplaces.  Section 3 and Fig 1 set forth iterative design processes, where at nearly any stage of the process, a report can be generated, but the generation of a report does not forestall further iteration and modification of the process.  Indeed, the processes are iterated at multiple steps with or without 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to D’Souza and Paquet Examiner concludes that including data related to control values, feedback, and/or state variables in the musculoskeletal model as in Paquet, tuned or standard, with the iteration and modification steps of the musculoskeletal models from D’Souza is the use of known technique to improve similar methods.    It would have been obvious to one of skill in the art to consider Paquet for the addition of data related to various forces, to have provided feedback to the model, in the pursuit of stabilizing the musculoskeletal model to external forces, as it would have provided the predictable result of improving that simulation and resulting data.  Further, the additional th or the 50th, the actions themselves are the same.  One of skill would have been motivated to add the types of data provided by Paquet, and to repeatedly iterate the simulation even after a generation of an initial report in order to achieve the most representative and stable model, and simulation data, related to the individual task.  One would have had a reasonable expectation of success at adding the types of data, and iterations, as Paquet provides the mathematical processes or algorithms required.

Claims 1-4, 6-10, 12-15, 17-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (2005) in view of Dickerson (2007).
Kuo, C-F et al. (2005) An online ergonomic evaluator for 3D product design. Computers in Industry 56: 479-492.
Dickerson, C. R. et al. (2007) A mathematical musculoskeletal shoulder model for proactive ergonomic analysis. Computer methods in biomechanics and biomedical engineering, 10:6, 389-400.
As amended, claim 1 now requires 1) obtaining test data from a set of tests conducted by a number of subjects fitting a profile. 2) providing the data to a computer system with a data store, that also stores a musculoskeletal model. 3) generating a tuned musculoskeletal model by 3a) adjusting muscle parameters, 3b)modifying the model iteratively to a stabilized form by 3b1: identifying magnitude, direction and location of a force; 3b2) applying the external force to the computer model over a plurality of cycles. 4) the tuned model is then used in a biomechanical simulation of a task to provide data.

With respect to claim 1, Kuo provides 1) obtaining test data from a set of tests conducted to subjects fitting a profile at section 2.3 (anthropometry database).  Stress and force calculations for a human body under static and stable postures are obtained which describe individuals fitting a profile of “male or female” individuals at the extremes of the parameters (i.e. very short and very tall, or very young, and very old…).  Kuo also provides models comprising adjustable ranges, as well as a model of a nominal or standard subject. Data including posture, size and dimensions of the profiled individual, joint angles and data describing angles and forces applied to the shoulder, elbow, wrist, hip, knee and toes (Section 2.5). 2) Kuo provides the data to a computer which also stores a musculoskeletal model, the DHM. The computer system comprising the musculoskeletal model of the nominal subject, and the anthropomorphic database is discussed in section 3, see also Fig 3.  3) tuned musculoskeletal models are generated using the data from the anthropomorphic database, by 3a) adjusting muscle parameters to adapt the model to the nonstandard or profiled individual (4.1).  This adjusted model is then 3b) iteratively modified until the model is stabilized.  Kuo provides 3b1) force calculations related to the ergonomic tests, and 3b2) applies force to the modified model over a plurality of cycles (4.1, 4.2). 5) the ultimate biomechanical simulation of the desired action, posture or task is then performed with the tuned model. Kuo’s calculations and simulations are all computer implemented, also meeting claim 12.  

In the same field of invention, Dickerson provides detailed musculoskeletal models of a representative body part: the shoulder.  Dickerson provides a biomechanical model of the shoulder which includes a) the systematic inclusion of kinematic and kinetic effects, b) population stability, c) geometric realism, and integration with digital ergonomics software tools such as DHM.  The shoulder model overview is provided in section 2.1, and Fig 1 and comprises:  “(1) a musculoskeletal geometry module; (2) an external dynamic joint moment module; and (3) an internal muscle force prediction module. The inputs for each module derive from three sources: subject data; motion data; and task data, and can be either simulated or empirically gathered. While the geometric and moment modules are entirely independent of one another, their   combined outputs serve as the primary inputs to the force prediction module.” (p390). Each module is disclosed in detail in the similarly named sections 2.2—2.4.  Dickerson notes that there are 23 muscles total in the shoulder model, which are each separated into groups of mechanical elements, such as “triceps” which has 3 muscles.  Muscle attachment points are calculated depending on the various anthropomorphic measurements of a nominal system, and then all the data from this section is applied to the digital human model (2.2.3).  More data and parameters related to muscle movements include line of action, certain geometric constraints and locations of certain contact force application sites (2.2.4-5).  The tuned shoulder model comprises: “(1) segment property description; (2) linear kinematics; (3) angular kinematics; and (4) computation of joint forces and moments. Model inputs are motion files and time-series external force profiles. Model outputs are continuous dynamic joint moment and force values caused by external forces for a task.” (p391). The segment property description comprises certain 
Dickerson then applies these tuned models to a biomechanical simulation of a task: load holding.  Postural information from the anthropomorphic datasets is obtained, and the models are then additionally tuned to represent anthropomorphic positioning of a female in the 5th percentile, a 50th percentile female, a 50th percentile male and a 95th percentile male (2.5.1). Hand load varied from 0-200N in 20N increments. The results of the biomechanical simulations for each profile group of individuals included external shoulder joint moments, muscle force estimates and internal joint contact forces including muscle activations. These data can then be saved and used in further processes.  All processes and calculations are computer implemented, also meeting claim 12.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).

With respect to claim 2, 13 both Kuo (2.3) and Dickerson (2.3-2.4) provide force data with forces generated by each individual during the isometric test.
With respect to claim 3, 14, the biomechanical simulation occurs using the force data, and generates a set of force reports in both Kuo (4.1) and Dickerson (2.5). 
With respect to claims 4 and 15, Dickerson and Kuo both provide results at various stages, and then perform additional modifications, and additional iterations (throughout).
With respect to claims 6-8 and 17-19, Dickerson provides control inputs for the muscle parameters, and uses feedback to bring the model to equilibrium or to stabilize it against the external force (2.5).
With respect to claim 9-10, 20-21the tuned model individualized to the particular profile can provide whether a posture is maintained or not during the test, in the simulation (Dickerson 2.4-2.5, Kuo section 4).
With respect to claims 23 and 24, final adjustments can be made to the individualized models in the biomechanical simulation system as desired (results and discussions, both references).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631